UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3445 The Merger Fund (Exact name of registrant as specified in charter) 100 Summit Lake Drive Valhalla, New York 10595 (Address of principal executive offices) (Zip code) Roy Behren and Michael T. Shannon 100 Summit Lake Drive Valhalla, New York10595 (Name and address of agent for service) 1-800-343-8959 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2013 Item 1. Reports to Stockholders. THE MERGER FUND A Westchester Capital Fund ANNUAL REPORT December 31, 2013 Dear Fellow Shareholders: The Merger Fund® advanced by 1.37% during the fourth quarter, bringing its calendar-year gain to 3.61%, providing an excess return of 351 basis points versus 6-month Treasury Bills’ 0.10% performance.1This performance is in line with our expectations given the current market environment.We are proud to mention that the Fund provided its 81st gain in the 100 quarters since its 1989 inception. Equity markets relentlessly slogged ahead like the Walking Dead, oblivious to macroeconomic issues and fueled by the Fed’s apparent final quarter of full-scale quantitative easing. AVERAGE ANNUALIZED TOTAL RETURN AS OF 12/31/2013 Since 3-month YTD 1-year 3-year 5-year 10-year Inception* The Merger Fund® (MERFX) % Citi 6-Month T-Bills % HFRX Absolute Return Index % -0.63
